

Exhibit 10u
NORFOLK SOUTHERN CORPORATION


Directors' Restricted Stock Plan




I. Effective Date:
January 1, 1994, as amended November 24, 1998, August 1, 2012, and as amended
and restated effective January 23, 2015.



II. Purpose:
To increase the ownership of common stock of Norfolk Southern Corporation
("Corporation") by non-employee directors so as to align further their ownership
interest in the Corporation with that of the stockholders.



III. Eligibility:
Any non-employee director of the Corporation as of the Effective Date and any
non-employee director of the Corporation who begins his or her term as director
on or after the Effective Date and before January 23, 2015 ("Eligible
Director"). No grants of common stock shall be made under this Plan on or after
January 23, 2015. A "non-employee director" is a director who is not an officer
of the Corporation or any of its subsidiaries.



IV. Benefits:
(1)    An Eligible Director shall be granted three thousand (3,000) shares of
Corporation common stock ("Restricted Shares") on the later of the Effective
Date of the Registration Statement registering the grant of common stock under
this Plan or the date a person becomes an Eligible Director.



(2)
Restricted Shares shall be restricted as hereinafter provided for a period
("Restriction Period") commencing on the date of grant and ending on the date
that is the earlier of the death of the Eligible Director or the day after the
Eligible Director ceases to be a director by reason of disability or retirement.
During the Restriction Period, the Eligible Director shall have the entire
beneficial interest in and all rights and privileges of a stockholder as to the
Restricted Shares, including the right to receive dividends and the right to
vote such shares, subject to the following conditions: (a) the Eligible Director
shall not be entitled to delivery of the stock certificate until expiration of
the Restriction Period; (b) none of the Restricted Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
Restriction Period; and (c) all Restricted Shares shall be forfeited and all
rights of the Eligible Director in and to such shares shall terminate unless the
Eligible Director remains a director of the Corporation until death, disability
or retirement.



(3)
For purposes of this Plan, "retirement" of an Eligible Director means
termination of service as a director of the Corporation, if


-1-

--------------------------------------------------------------------------------



(a) the Eligible Director at the time of termination was ineligible to continue
serving as a director under the Corporation's Retirement Policy for Directors or
(b) the Eligible Director had served as a director of the Corporation for at
least two consecutive years, and such termination is (i) due to the Eligible
Director's taking a position with or providing services to a governmental,
charitable or educational institution whose policies prohibit continued service
as a director of the Corporation, or (ii) due to the fact that continued service
as a director would be a violation of law, or (iii) not due to the voluntary
resignation or refusal to stand for reelection by the Eligible Director.


(4)
The Board of Directors of the Corporation may make such adjustments in the
number and kind of shares authorized by the Plan and the number and kind of
shares or other securities or property covered by outstanding awards as are
required by any change in the corporate structure or shares of the Corporation,
including, but not limited to, recapitalization, stock splits, stock dividends,
combination or exchange of shares, mergers, consolidations, rights, offerings,
separations, reorganizations, and liquidations.



V. Miscellaneous:
A maximum of 66,000 shares of Corporation common stock may be granted under this
Plan. This Plan may be amended or terminated by the Board of Directors of the
Corporation.


-2-